Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 23, 2018

                                     No. 04-17-00830-CR

                                   David M. FONTANES,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR6719
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due on February 8, 2018. We abated this appeal and
remanded it to the trial court for an abandonment hearing. The trial court found the previous
court-appointed counsel has abandoned the appeal, and on July 5, 2018, the trial court appointed
the Bexar County Public Defender’s office to represent Appellant. On July 20, 2018,
Appellant’s new counsel filed a motion for extension of time to file the brief.
    We REINSTATE the appellate timetable in this appeal.                Appellant’s motion is
GRANTED. Appellant’s brief is due on August 20, 2018.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2018.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court